                       STC INTERPRETING

                            Certification of Translation Accuracy

   I attest that the document of:

   MATT PITTARD VISA STAMPS

   Have been translated from the languages:

   Arabic to English

   On Behalf of STC Interpreting, by professional translator,

   Ismail Elmersawy

   I hereby certify that I am fluent & conversant in the Arabic and English languages, and
   that the translation attached to this certificate, is a full, complete, true and accurate
   translation of the above document.

   This is to certify the correctness of the translation only. STC Interpreting assumes no
   liability for the way in which the translation is used by the customer or any third party,
   including end users of the translation.

   A copy of the translation is attached to this certification.

   I attest the preceding statements to be true.




                                           Translator’s Signature
                                           Translator: Ismail Elmersawy




                                           By: Mehrdad Foroughipour
                                           STC Interpreting
                                           Date: September 10, 2020



9854 National Blvd. # 359                Phone: 310-287-0405
Los Angeles, CA 90034                    Fax:   310-943-2747                    Page 1 of 4
www.STCinterpreting.com                  support@STCinterpreting.com
                       STC INTERPRETING
VISAS

 542016808539                         STATE OF QATAR
 Valid Until: 05/28/2016              DOHA
                                      16 MAY 2016
                                      585

 STATE OF QATAR                       STATE OF QATAR
 DOHA                                 DOHA
 28 APR 2018                          29 DEC 2017
 1202

                                 10




9854 National Blvd. # 359   Phone: 310-287-0405
Los Angeles, CA 90034       Fax:   310-943-2747           Page 2 of 4
www.STCinterpreting.com     support@STCinterpreting.com
                       STC INTERPRETING
VISAS

 542018377769                         STATE OF QATAR
 Valid Until: 07/23/2018              DOHA
                                      23 JUN 2018
                                      1586

                                 11




9854 National Blvd. # 359   Phone: 310-287-0405
Los Angeles, CA 90034       Fax:   310-943-2747           Page 3 of 4
www.STCinterpreting.com     support@STCinterpreting.com
                       STC INTERPRETING
VISAS

 STATE OF QATAR                       STATE OF QATAR
 DOHA                                 DOHA
 5 MAR 2018                           11 JUL 2018
 283                                  943

 842018028816                         STATE OF QATAR
 Valid Until: 05/07/2018              DOHA
                                      7 APR 2018
                                      526

                                 12




9854 National Blvd. # 359   Phone: 310-287-0405
Los Angeles, CA 90034       Fax:   310-943-2747           Page 4 of 4
www.STCinterpreting.com     support@STCinterpreting.com
